BELMONT SAVINGS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE I

Name and Purpose

1.1 This instrument and the supplemental retirement plan embodied herein, as
from time to time amended, shall be known as the “Belmont Savings Bank
Supplemental Executive Retirement Plan.”

1.2 The Plan is established and maintained for the purpose of providing
retirement benefits described in Article III to eligible executive employees of
the Bank, MHC and/or Bancorp.

1.3 For purposes of ERISA, the Plan is intended to be unfunded, and maintained
by the Company primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

ARTICLE II

Definitions

2.1 “Annual Benefit Amount” means a gross amount equal to the product of the
Participant’s Final Average Compensation multiplied by the Participant’s Benefit
Percentage.

2.2 “Applicable Appendix” means, with respect to each Participant, the appendix
to this Plan in which such Participant is identified by name and date of hire.
Each such appendix, as amended from time to time, is incorporated in its
entirety into this Plan by reference and made a part hereof.

2.3 “Bancorp” means BSB Bancorp., Inc., with its principal administrative office
also located at Two Leonard Street, Belmont, MA 02478.

2.4 “Benefit Percentage” means, with respect to each Participant, the percentage
determined in accordance with such Participant’s Applicable Appendix.

2.5 “Board” means the Bank’s Board of Directors, provided, however that for
purposes of any action required or permitted by the Board of Directors for
purposes of this Plan, the Board shall act without participation by the
Participant if the Participant is then a member of the Board.

2.6 “Cause” means any one or more of the following: (i) the commission by the
Participant of any crime involving deceit, dishonesty or fraud with regard to
the Bank or its business, or moral turpitude of such a nature as would adversely
affect the reputation of the Bank; (ii) the commission by the Participant of a
material act or acts of dishonesty in connection with the performance of the
Participant’s duties to the Bank including, without limitation, misappropriation
of funds or property; (iii) an act or acts of misconduct (including sexual

 

- 1 -



--------------------------------------------------------------------------------

harassment) by the Participant; (iv) failure by the Participant to perform to
the reasonable satisfaction of the Board a substantial portion of the duties and
responsibilities assigned to the Participant, which failure continues for more
than fifteen (15) days after notice is given to the Participant by the Board; or
(v) the suspension or termination of the employment of the Participant pursuant
to an order by any federal or state regulatory agency having jurisdiction over
the Bank.

2.7 “Code” means the Internal Revenue Code of 1986, as amended.

2.8 “Date of Hire” means, with respect to the Participant, the date specified on
such Participant’s Applicable Appendix.

2.9 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.10 “Final Average Compensation” means the average of the Participant’s annual
gross base salary (prior to any elective salary reduction contributions to any
pre-tax benefit arrangement, e.g., a Code Section 401(k), Code Section 125 or
Code Section 132 plan) during the three consecutive calendar year period during
which the Participant’s compensation from the Bank was highest during the final
sixty (60) month period of the Participant’s employment with the Bank.

2.11 “Good Reason” shall mean: (i) a material diminution in the Participant’s
base salary other than in connection with a reduction in compensation of
comparable magnitude, as a percentage matter, affecting all or substantially all
executive employees of the Bank; (ii) a material diminution in the Participant’s
authority, duties, or responsibilities; (iii) a material diminution in the
authority, duties or responsibilities of position to which the Participant is to
report; (iv) a material diminution in the budget over which the Participant
retains authority; (v) a material change in the geographic location at which the
Participant must perform the Participant’s duties; or (iv) any other action or
inaction that constitutes a material breach by the Bank of any agreement under
which the Participant provides services, including this Plan; provided that for
a termination to be deemed for Good Reason the Participant must give, within the
90-day period commencing on the initial existence of the condition(s)
constituting (or allegedly constituting) Good Reason, written notice of the
intention to terminate for Good Reason, and, upon receipt of such notice, the
Bank shall have a thirty (30) day period within which to cure such condition(s);
and provided further that the Bank may waive such right to notice and
opportunity to cure. In no event may facts or circumstances constituting “Good
Reason” arise after the occurrence of facts or circumstances that the Bank
relies upon, in whole or in material part, in terminating the Participant for
Cause. In no event shall the separation from service, replacement or promotion
of any employee other than the Participant, per se, constitute “Good Reason.”

2.12 “MHC” means BSB Bancorp, MHC, a mutual holding company, with its principal
administrative office at Two Leonard Street, Belmont, MA 02478.

2.13 “Normal Distribution Form” means a distribution in ten (10) annual
installments, each such installment equal to the Annual Benefit Amount, the
initial installment of which is to

 

- 2 -



--------------------------------------------------------------------------------

be distributed within sixty (60) days after the later to occur of (i) the date
the Participant Separates from Service with the Bank and (ii) the Participant’s
Normal Retirement Date, and the subsequent installments shall be distributed on
the first through ninth anniversary of such initial installment. For purposes of
Code Section 409A, all such installments shall be treated as a single payment.

2.14 “Normal Retirement Date” means the date the Participant attains age
sixty-two (62).

2.15 “Participant” means each employee of the Bank, Bancorp or MHC who (i) is
designated by the Board as a participant in the Plan in accordance with Article
III of the Plan, (ii) is named in an appendix to the Plan, and (iii) executes a
participation instrument in accordance with Section 3.2.

2.16 “Plan” means the deferred compensation arrangement set forth in this
instrument, as amended from time to time.

2.17 “Plan Year” means the twelve (12) month period ending December 31.

2.18 “Separation from Service” means a change in the Participant’s service
relationship with the Bank, whether or not initiated by the Bank, such that the
Bank reasonably determines, based on the facts and circumstances available as at
such determination date, that no further services will be performed by the
Participant for the Bank after a certain date (the “Separation Date”) or that
the level of bona fide services the Participant will perform after such
Separation Date (whether as an employee, independent contractor or other service
provider) will decrease permanently to no more than twenty percent (20%) of the
average level of bona fide services performed (whether as an employee,
independent contractor or other service provider) over the preceding thirty-six
(36) month period immediately preceding such Separation Date. The Participant
will be presumed to have separated from service where the level of bona fide
services performed continues at a level that is more than twenty percent
(20%) but less than fifty percent (50%) of the average level of service
performed by the Participant during the thirty-six (36) month period immediately
preceding the Separation Date.

2.19 “Year of Service” means each period of twelve (12) consecutive months that
(i) commences either on the Participant’s Date of Hire or any anniversary
thereof and (ii) ends on or prior to the Participant’s Separation from Service.

ARTICLE III

Participation

3.1 Designation by Board. Participation in the Plan shall be limited to such
management or highly compensated employees of the Bank, Bancorp or MHC, as the
Board may designate from time to time, in its discretion.

3.2 Term of Participation. An individual designated by the Board to participate
in the Plan in accordance with Section 3.1 shall become a Participant upon
executing a written instrument of participation in such form as the Bank
approves (which may be in the form set forth as Appendix B to the Plan), and the
effective date of such participation shall be the date of

 

- 3 -



--------------------------------------------------------------------------------

Board action designating such individual as a participant in the Plan unless
otherwise provided by the Board. A Participant’s participation in the Plan shall
end upon the first to occur of (i) the distribution of 100% of the Participant’s
benefit, (ii) the Participant’s Separation from Service with a Benefit
Percentage of less than ten percent (10%), (iii) the Participant’s Separation
from Service for Cause, (iv) the termination of the Plan and (v) the amendment
of the Plan to render the Participant ineligible to participate, subject to
Article VIII.

ARTICLE IV

Eligibility for Benefit

4.1 Separation from Service. In no event shall any benefit be payable under the
Plan to a Participant prior to such Participant’s Separation from Service,
provided, however, that nothing herein shall prevent a distribution required in
connection with the Plan’s termination, in whole or in part, or as otherwise
required by applicable law.

4.2 Minimum Required Benefit Percentage; Forfeiture. In no event shall any
benefit be payable under this Plan if either (i) the Participant’s Benefit
Percentage is less than ten percent (10%) at Separation from Service, or
(ii) the Participant Separates from Service due to termination for Cause or
resignation under circumstances that the Board determines to constitute Cause.

ARTICLE V

Payment of Benefit

5.1 Time and Form of Benefit. A Participant who Separates from Service for
reasons other than Cause and whose Benefit Percentage is greater than zero
percent (0%) shall be entitled to a benefit to be distributed in the Normal
Distribution Form, such distribution to commence within sixty (60) days after
the later to occur of (i) the date the Participant separates from service with
the Bank and (ii) the Participant’s Normal Retirement Date.

5.2 Death. In the event that the Participant whose Benefit Percentage is greater
than zero percent (0%) dies prior to Separation from Service, the Participant’s
benefit shall be distributed in the Normal Distribution Form commencing on the
date the Participant would have attained age sixty-two (62) if the Participant
had survived (or, if later, within thirty (30) days after the Participant’s date
of death), such benefit to be distributed to the Participant’s surviving
designated beneficiary or, in the absence thereof, to the Participant’s estate.
In the event that the Participant dies after Separation from Service but prior
to distribution in full of the Participant’s benefit, the undistributed
payment(s) shall be paid to the Participant’s designated beneficiary or, in the
absence of a surviving designated beneficiary (including due to the death of a
designated beneficiary prior to payment of the final payment), to the
Participant’s estate.

ARTICLE VI

Claims Procedure.

6.1 In the event the Participant or the Participant’s beneficiary in the case of
the Participant’s death or their authorized representative (hereinafter, the
“Claimant”) asserts a right to a benefit under this Plan which has not been
received, in whole or in part, the Claimant must file with the Bank a claim for
such benefit on forms provided by the Bank. The Bank shall

 

- 4 -



--------------------------------------------------------------------------------

render its decision on the claim within ninety (90) days after receipt of the
claim. If special circumstances apply, the ninety (90) day period may be
extended by an additional ninety (90) days, provided written notice of the
extension is given to the Claimant during the initial ninety (90) day period and
such notice indicates the special circumstances requiring an extension of time
and the date by which the Bank expects to render its decision on the claim. If
the Bank wholly or partially denies the claim, the Bank shall provide written
notice to the Claimant.

6.2 For purposes of ERISA, including ERISA Section 501 et seq., the Bank, acting
through the Board, shall be the Plan administrator with respect to this Plan. As
Plan administrator, the Bank shall have complete authority, in its sole and
absolute discretion, to interpret the provisions of this Plan and make
determinations regarding eligibility. Without limiting the foregoing, it is the
Bank’s intent that the Plan be administered in a manner compliant with the
provisions of Section 409A of the Code, and regulations and rulings issued
thereunder so as not to subject the benefits accruing hereunder to taxation
pursuant to said Section 409A(a)(1).

ARTICLE VII

Funding

7.1 General Obligation of the Bank. The benefits provided under the Plan
constitute a mere promise by the Bank to make payments in the future, and the
rights of the Participant hereunder shall be those of a general unsecured
creditor of the Bank. Nothing contained herein shall be construed to create a
trust of any kind or to render the Bank a fiduciary with respect to the
Participant. The Bank shall not be required to maintain any fund or segregate
any amount or in any other way currently fund the future payment of any benefit
provided under the Plan, and nothing contained herein shall be construed to give
the Participant or any other person any right to any specific assets of the Bank
or of any other person. This Plan is intended to be, and shall in all events be
construed and treated as, a deferred compensation arrangement for a “select
group of management and highly compensated employees,” within the meaning of
Title I of ERISA.

7.2 Use of Trust, Insurance Policies, Etc. Notwithstanding the foregoing, the
Bank may, in its sole and absolute discretion, establish a trust to which funds
earmarked for payment under this Plan may be transferred and from which benefits
arising hereunder, and subject to the provisions and limitations hereof, may be
paid. Any such trust would contain provisions making it irrevocable by the Bank
unless and until all benefits hereunder which are funded through such trust have
been paid or provided for, except in the case of bankruptcy or insolvency of the
Bank, in which event benefit payments from the trust would cease and assets
thereof would revert to the Bank or be paid to its creditors. The Bank may, for
its corporate purposes, choose to obtain a policy or policies of life insurance
on the Participant. The Participant agrees to fully cooperate in connection with
the securing of any such policy or policies or the election of any options
thereunder which the Bank may wish and that the Participant will be available
for medical examinations if necessary.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE VIII

Amendment and Termination

8.1 Amendment. The Board shall have the right to amend, alter or modify the Plan
at any time and from time to time, in whole or in part; provided, however, that
to the extent that any amendment, alteration or modification reduces the amount
of any benefit to which a Participant would have a vested entitlement if the
Participant resigned without Good Reason immediately prior to the effective date
of such amendment, or changes the form in which such benefit is to be
distributed, such amendment shall become effective without the consent of such
affected Participant(s).

8.2 Termination. The Board shall have the right, in its sole discretion, to
terminate the Plan, in whole or in part, at any time; provide, however that no
such action shall reduce the amount to which a Participant would have a vested
entitlement if the Participant resigned without Good Reason immediately prior to
the effective date of such amendment.

ARTICLE IX

Miscellaneous

9.1 Provision for Incapacity. If the Board reasonably deems any individual
incapable of receiving benefits by reason of illness, infirmity or incapacity of
any kind, the Bank may make payment of such benefits to any one or more persons
or representatives as provided in a written direction received from the affected
individual while competent and, in the absence of any such written direction, to
such individual(s) as the Board designates and shall fully discharge the Bank
from all obligations liability under this Plan.

9.2 Non-assignable Rights. Except as otherwise provided by the Plan, neither the
Participant nor the Participant’s surviving spouse shall have any right to
commute, sell, assign, transfer or otherwise convey the right to receive any
payments hereunder, which payments and the right thereto are expressly declared
to be non-assignable and non-transferable.

9.3 Independence of Plan. The benefits payable under the Plan shall be
independent of, and in addition to, any employment agreement that may exist from
time to time between the parties hereto, or any compensation payable by the Bank
to the Participant other than supplemental retirement benefits, whether as
salary, bonus or otherwise.

9.4 At-Will Status. Notwithstanding any provision of this Plan, the Participant
is employed at-will, so that the Participant or the Bank may terminate the
Participant’s employment at any time, with or without notice, for any or no
reason.

9.5 Conditions of Benefits; Effect on the Participant’s Post-Employment
Obligations. In the event that the Participant becomes entitled to a benefit
distribution in connection with a involuntary termination prior to attainment of
the Participant’s maximum Benefit Percentage, then the Participant shall be
eligible to receive the benefits provided under this Plan, only if the
Participant executes a general release, in a form acceptable to the Bank, within
fifty (50) days (or such longer period as may be required by applicable law
including, without limitation, the Age Discrimination in Employment Act) of the
date of the termination of the Participant’s employment.

 

- 6 -



--------------------------------------------------------------------------------

9.6 Taxes. All payments and benefits described in this Plan shall be subject to
any and all applicable federal, state and local income, employment and other
taxes, and the Bank will deduct from each payment to be made to the Participant
under this Plan such amounts, if any, required to be deducted or withheld under
applicable law. The Participant hereby acknowledges and agrees that the Bank
makes no representations or warranties regarding the tax treatment or tax
consequences of any compensation, benefits or other payments under the Plan, or
under any statute, or regulation or guidance thereunder, or under any successor
statute, regulation and guidance thereunder.

9.7 Code Section 409A. It is the intent of the parties that this Plan, and all
payments of deferred compensation subject to Code Section 409A made hereunder,
shall be in compliance with such requirements and the regulations and other
guidance thereunder. Notwithstanding any other provision with respect to the
timing of payments under this Plan, if, at the time of the Participant’s
separation from service, the Participant is a “specified employee” (meaning a
key employee as defined in Section 416(i) of the Code without regard to
paragraph 5 thereof) of the Bank (or a Bank affiliate), then to the extent
necessary to comply with the requirements of Code Section 409A, any payments to
which the Participant is entitled under this Plan during the six month period
commencing on the Participant’s separation from service which are subject to
Code Section 409A (and not otherwise exempt from its application including,
without limitation, by operation of Treasury Regulation section 1.409A-1(n))
will be withheld until the first business day of the seventh month following the
Participant’s separation from service, at which time such withheld amount shall
be paid in a lump-sum distribution.

9.8 Limitation on Benefits. In no event shall the Bank be obligated to make any
payment pursuant to this Plan that is prohibited by Section 18(k) of the Federal
Deposit Insurance Act (codified at 12 U.S.C. sec. 1828(k)), 12 C.F.R. Part 359,
or any other applicable law. It is the intention of the Participant and of the
Bank that no payments by the Bank to or for the benefit of the Participant under
this Plan or any other agreement or plan pursuant to which Participant is
entitled to receive payments or benefits shall be non-deductible to the Bank by
reason of the operation of Code Section 280G relating to parachute payments. If
all, or any portion, of the payments provided under this Plan, either alone or
together with other payments and benefits which the Participant receives or is
entitled to receive from the Bank, would constitute a “parachute payment” within
the meaning of Code Section 280G, the payments and benefits provided under this
Plan shall be reduced to the extent necessary so that no portion thereof shall
fail to be tax-deductible by operation of Code Section 280G (such reduced amount
being referred to hereinafter as the “280G Maximum Amount”). To the extent that
payments exceeding the 280G Maximum Amount have been made to or for the benefit
of the Participant, such excess payments shall be refunded to the Bank with
interest thereon at the applicable federal rate determined under Code
Section 1274(d), compounded annually.

9.9 Assumption of Obligation. No sale, merger, consolidation or conversion of
the Bank shall take place unless the new or surviving entity expressly
acknowledges the obligations under this Plan and agrees to abide by its terms.

9.10 Governing Law. The Plan shall be construed under and governed by the laws
of the Commonwealth of Massachusetts except to the extent pre-empted by ERISA.

 

- 7 -



--------------------------------------------------------------------------------

EXECUTED under seal as of the day and year first above written, by the Bank’s
duly authorized representative.

 

BELMONT SAVINGS BANK By:   /s/ Robert Morrissey (duly authorized)

 

- 8 -



--------------------------------------------------------------------------------

BELMONT SAVINGS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

APPENDIX A-1

Except as otherwise defined in this Appendix, the terms used herein shall have
the meaning(s) ascribed to them in the Belmont Savings Bank Supplemental
Executive Retirement Plan, to which this Appendix, as amended from time to time,
is appended and into which this Appendix is incorporated by reference.

 

Participant Name   Date of Hire   Years of Service   Benefit Percentage
Robert M. Mahoney     0-4   0%     5 or more   20%

Notwithstanding the foregoing, if prior to the completion of five (5) Years of
Service, the Participant either is terminated by the Bank without Cause or
resigns for Good Reason, the term “Benefit Percentage” shall mean, with respect
to the Participant, the following:

 

Years of Service    Benefit Percentage  

Less than 1

     4 % 

1

     8 % 

2

     12 % 

3

     16 % 

4

     20 % 

 

A-1



--------------------------------------------------------------------------------

BELMONT SAVINGS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

APPENDIX A-2

Except as otherwise defined in this Appendix, the terms used herein shall have
the meaning(s) ascribed to them in the Belmont Savings Bank Supplemental
Executive Retirement Plan, to which this Appendix, as amended from time to time,
is appended and into which this Appendix is incorporated by reference.

 

Participant Name   Date of Hire   Years of Service   Benefit Percentage
Hal Tovin     0-4   0%     5-9   10%     10 or more   20%

Notwithstanding the foregoing, if prior to the completion of ten (10) Years of
Service, the Participant either is terminated by the Bank without Cause or
resigns for Good Reason, the term “Benefit Percentage” shall mean, with respect
to the Participant, the following:

 

Years of Service    Benefit Percentage  

Less than 1

     2 % 

1

     4 % 

2

     6 % 

3

     8 % 

4

     10 % 

5

     12 % 

6

     14 % 

7

     16 % 

8

     18 % 

9

     20 % 

 

A-2



--------------------------------------------------------------------------------

BELMONT SAVINGS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

APPENDIX A-3

Except as otherwise defined in this Appendix, the terms used herein shall have
the meaning(s) ascribed to them in the Belmont Savings Bank Supplemental
Executive Retirement Plan, to which this Appendix, as amended from time to time,
is appended and into which this Appendix is incorporated by reference.

 

Participant Name   Date of Hire   Years of Service   Benefit Percentage
Christopher Downs     0-4   0%     5-9   10%     10 or more   20%

Notwithstanding the foregoing, if prior to the completion of ten (10) Years of
Service, the Participant either is terminated by the Bank without Cause or
resigns for Good Reason, the term “Benefit Percentage” shall mean, with respect
to the Participant, the following:

 

Years of Service    Benefit Percentage  

Less than 1

     2 % 

1

     4 % 

2

     6 % 

3

     8 % 

4

     10 % 

5

     12 % 

6

     14 % 

7

     16 % 

8

     18 % 

9

     20 % 

 

A-3



--------------------------------------------------------------------------------

BELMONT SAVINGS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

APPENDIX A-4

Except as otherwise defined in this Appendix, the terms used herein shall have
the meaning(s) ascribed to them in the Belmont Savings Bank Supplemental
Executive Retirement Plan, to which this Appendix, as amended from time to time,
is appended and into which this Appendix is incorporated by reference.

 

Participant Name

   Date of Hire   

Years of Service

   Benefit Percentage  

Carroll M. Lowenstein, Jr.

   September 15, 2010    0-4      0 %        5-9      10 %        10 or more   
  20 % 

Notwithstanding the foregoing, if prior to the completion of ten (10) Years of
Service, the Participant either is terminated by the Bank without Cause or
resigns for Good Reason, the term “Benefit Percentage” shall mean, with respect
to the Participant, the following:

 

Years of Service    Benefit Percentage

Less than 1

       2 %

1

       4 %

2

       6 %

3

       8 %

4

       10 %

5

       12 %

6

       14 %

7

       16 %

8

       18 %

9

       20 %

 

A-4